NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 11 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 12/09/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Ishihara et al. (US 6,189,322 B1), Matsunaga et al. (5,951,273), Fukushima (US 2014/0070132 A1), Kawaguchi et al. (5,355,695), Shoemaker (2,270,087), Gu (US 2005/0011215 A1), Alsing (2,183,343), and Tamura et al. (US 2005/0284169 A1).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach a refrigeration cycle, a compressor, an outdoor heat exchanger, and an expansion device. 
However, the references relied upon fail to teach specific the limitations of:
In Claim 11:  “…an expanded pipe portion is one of the at least one pipe, the expanded pipe portion starts at an outlet the outdoor heat exchanger configured to serve as the condenser, ends at an inlet of the expansion mechanism, and extends an entire length of the at least one pipe between the outlet and the inlet, the expanded pipe portion having a greater flow path cross-section from the outlet of the outdoor heat exchanger to the inlet of the expansion mechanism, than a first refrigerant flow path,...”
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set 
Claims 11-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 20-25 directed to groups non-elected without traverse.  Accordingly, claims 1-10 and 20-25 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                /KIRSTIN U OSWALD/                                                                                                Examiner, Art Unit 3763                                                                                                                                                                                                           



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763